Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8 of U.S. Patent No. 11,059,370. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain same common elements and disclose a slightly broader system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, and 11 are rejected under 35 U.S.C. 102(a1) as being taught by Butzmann (US 9,899,948).
With respect to claim 1, Butzmann teaches a propulsion system for an electric vehicle, the system comprising: 
a high voltage battery unit (fig. 2/3, 1) having a first high voltage battery connected in series with a second high voltage battery (column 4, lines 15-16) such that a nominal operating voltage of the high voltage battery unit is the sum of a voltage (inherent as series add voltage) of the first high voltage battery and a voltage of the second high voltage battery; 
one or more power inverters (fig. 3, 3a-3d) arranged to connect the high voltage battery unit and the first high voltage battery to one or more electric machines, wherein the one or more power inverters and the one or more electric machines (fig. 2/3, 6) are configured to form a first and a second three-phase system (fig. 2, 6a-6b); and 
a propulsion system control unit (column 1, lines 5-7) configured to: 
detect a fault of (column 4, lines 42-53; detects fault and can turn to bypass operation where system operates in reduced performance/safe-mode) the first or the second three-phase system and operate the first and second three-phase systems in a safe-state mode.
With respect to claim 6, Butzmann teaches wherein each of the one or more power inverters (fig. 3, 3a-3d) is configured to operate at a voltage corresponding to a nominal operating voltage (inherent as series add voltage) of the high voltage battery unit.
With respect to claim 7, Butzmann teaches comprising a first power inverter (fig. 2, 3a) connected to a first set of three phases of a dual winding three-phase electric machine (fig. 2, 6) and a second power inverter (fig. 2, 3b) connected to a second set of three phases of the dual winding three-phase electric machine, wherein the first three-phase system is formed by the first power inverter and the first set of three phases of the dual winding three-phase electric machine (fig. 2, 6) and the second three-phase system is formed by the second power inverter and the second set of three phases of the dual winding three-phase electric machine (column 3, lines 17-26; two three-phase wiring).
With respect to claim 8, Butzmann teaches comprising a six-phase power inverter (fig. 2, 3a & 3b, together a six phase inverter) connected to a six-phase electric machine (fig. 2, 6), wherein the first three-phase system is formed by a first set of three phases of the six-phase power inverter and a corresponding first set of three phases (6a) of the six-phase electric machine and the second three-phase system is formed by a second set of three phases (6b) of the six-phase power inverter and a corresponding second set of three phases of the six-phase electric machine (output to 6b).
With respect to claim 9, Butzmann teaches comprising a first three-phase power inverter (fig. 2, 3a) connected to a first set of three phases of a six-phase electric machine (6) and a second three-phase power inverter (3b) connected to a second set of three phases of the six-phase electric machine, wherein the first three-phase system is formed by a first three-phase power inverter (3a) and of a first set of three phases of the six-phase electric machine and the second three-phase system is formed by a second three-phase power inverter (3b) and a second set of three phases of the six-phase electric machine (to 6b).
With respect to claim 11, Butzmann teaches method for controlling a propulsion system for an electric vehicle (column 1, lines 5-7) having a high voltage battery unit (fig. 2/3, 1) having a first high voltage battery connected in series with a second high voltage battery (column 4, lines 15-16) such that a nominal operating voltage of the high voltage battery unit is the sum of a voltage (inherent as series add voltage) of the first high voltage battery and a voltage of the second high voltage battery and one or more power inverters (fig. 2, 3a-3d) arranged to connect the high voltage battery unit and the first high voltage battery to one or more electric machines (fig. 2/3, 6), wherein the one or more power inverters and the one or more electric machines are configured to form a first and a second three-phase system (fig. 2; 6a-6b); the method comprising: 
detecting, by a propulsion system control unit, a fault in the first or the second three-phase system (column 4, lines 42-53; detects fault and can turn to bypass operation); and 
operating the first and second three-phase systems (column 4, lines 42-53; system operates in reduced performance/safe-mode) in a safe-state mode.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 12 are rejected under 35 U.S.C. 102(a1) as being taught by Butzmann (US 9,899,948).
With respect to claim 2, Butzmann does not explicitly teach wherein the propulsion system control unit configured is further configured to operate the vehicle in a limp-home mode where the speed of the vehicle does not exceed a threshold speed.
	Jung teaches wherein the propulsion system control unit configured is further configured to operate the vehicle in a limp-home mode (paragraph 0061) where the speed of the vehicle does not exceed a threshold speed (paragraph 0076; restricted driving). It would have been obvious to include a limp-home mode because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
With respect to claim 12, Butzmann does not explicitly teach further comprising operating the vehicle in a limp-home mode (paragraph 0061) where the speed of the vehicle does not exceed a threshold speed (paragraph 0076; restricted driving).
Jung teaches further comprising operating the vehicle in a limp-home mode where the speed of the vehicle does not exceed a threshold speed.  It would have been obvious to include a limp-home mode because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claims 3-5, 10, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846